TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 14, 2014



                                       NO. 03-12-00059-CV


                                  Cintas Corporation, Appellant

                                                  v.

          Daniel Gomez, Individually, d/b/a Eco Star Lawn & Landscape, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE JONES, JUSTICES ROSE AND ABOUSSIE*
                AFFIRMED -- OPINION BY JUSTICE ABOUSSIE




This is an appeal from the judgment signed by the trial court on October 10, 2011. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and the court below.




*Before Marilyn Aboussie, Chief Justice (retired), Third Court of Appeals, sitting by assignment.

See Tex. Gov’t Code § 74.003(b).